DETAILED ACTION
Allowable Subject Matter
Claims 1 – 3, 5 – 8 and 10 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a specific embodiment of “a thickness of the first electrode plate is greater than a thickness of the second electrode plate,
a first surface of the first electrode plate is in a same plane as a first surface of the second electrode plate, and
a distance between a second surface of the first electrode plate and the conductive plate is greater than a distance between a second surface of the second electrode plate and the conductive plate.”

According to the applicant’s specification, the recited arrangement improves desired coupling to the counterpart communication apparatus on one side of the arrangement and decreases undesired coupling on the opposite side of the arrangement.
The recited claim language in combination with other claimed features is not found in the prior art references. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art on record to obtain the recited claim limitation. Therefore, claim 1 is allowed over the prior art of record.
Concerning identified relevant prior art of record, a representative current state of the art in electric field or human body communications is given by the patent literature cited on PTO-892.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation taken alone. Citing the subject matter of the above-described claims considered to be novel over the prior art is for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Claims 2 – 3, 5 – 8 and 10 – 11 are allowed over the prior art of record because they depend from a claim that is deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/Primary Examiner, Art Unit 2648